UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-53232 Axiom Oil and Gas Corp. (Exact name of small business issuer as specified in its charter) Nevada 27-0686445 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification No.) 1846 E. Innovation Park Dr. Oro Valley, AZ 85755 (Address of principal executive offices) (303) 872-7814 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). X YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). X Yes oNo As ofJanuary 16, 2014, there were 10,812,774 shares of the issuer’s $.001 par value common stock issued and outstanding. PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited interim financial statements of Axiom Oil and Gas Corp. (“Axiom Oil and Gas”) as of November 30, 2013, and for the three months ended November 30, 2013 and 2012 have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statement presentation and in accordance with the instructions to Form 10-Q and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in Axiom Oil and Gas’s Form 10-K filing with the SEC for the year ended August 31, 2013.In the opinion of management, the financial statements contain all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the financial position and the results of operations for the interim periods. The results of operations for the three months ended November 30, 2013 are not necessarily indicative of the results that may be expected for the full year. 1 INDEX TO FINANCIAL STATEMENTS F-2 Balance Sheets as of November 30, 2013 (unaudited) and August 31, 2013. F-3 Statements of Operations for the three months ended November 30, 2013 and 2012 and the period from Inception of Exploration Stage (September 1, 2010) through November 30, 2013 (unaudited). F-4 Statement of Changes in Stockholders’ Deficiency for the period from Inception of Exploration Stage (September 1, 2010) through November 30, 2013 (unaudited). F-7 Statements of Cash Flows for the three months ended November 30, 2013 and 2012 and the period from Inception of Exploration Stage (September 1, 2010) through November 30, 2013 (unaudited). F-9 Notes to Financial Statements (unaudited). F-1 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Balance Sheets November 30, August 31, (Unaudited) ASSETS Current assets Cash $ $ Total current assets Other Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current liabilities Accounts payable and accrued expenses $ $ Notes payable Convertible debentures Total liabilities Commitments and contingencies Stockholders’ deficiency Preferred stock, $0.001 par value, 10,000,000 shares authorized, none issued Common stock, $0.001 par value, 300,000,000 shares authorized, 10,812,774 and 9,912,761 shares issued and outstanding at November 30, 2013 and August 31, 2013, respectively Additional paid-in capital Deficit accumulated from prior operations ) ) Deficit accumulated during the exploration stage ) ) Total stockholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ See accompanying notes to financial statements. F-2 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Statements of Operations (Unaudited) Period From Inception of Exploration Stage (September 1, For the Three Months Ended 2010) through November 30, November 30, Expenses Compensation $ $ $ General and administrative Exploration Impairment of goodwill Loss before other income (expenses) Other income (expenses) Interest expense ) ) ) Forgiveness of debt income Foreign currency loss ) Gain on sale of subsidiary Finance costs, share-based ) Net other income (expenses) ) ) Net loss $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average number of common shares outstanding – basic and diluted See accompanying notes to financial statements. F-3 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Statement of Changes in Stockholders’ Deficiency Period from Inception of Exploration Stage (September 1, 2010) through November 30, 2013 (Unaudited) Deficit Accumulated Deficit Accumulated Additional Other Accumulated During the Total Common Stock Paid-in Comprehensive From Prior Exploration Stockholders' Shares Amount Capital Income Operations Stage Deficiency Balance forward from prior operations, August 31, 2010 $ ) $ $ ) Common stock issued for compensation at $6.25 per share 6 Forgiveness of related party loan payable Stock based compensation for options issued to employees and directors Common stock issued for compensation at $18.75 per share 4 Common stock issued for the acquisition of Axiom Mexico at $6.25 per share 80 Related party rent expense Common stock issued for cash at $6.25 per share Offering costs ) ) Common stock issued for services at $48.75 per share 10 Foreign currency translation Net loss for the year ended August 31, 2011 - ) ) Balance August 31, 2011 - Forward $ ) $ ) $ ) See accompanying notes to financial statements. F-4 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Consolidated Statement of Changes in Stockholders’ Deficiency Period from Inception of Exploration Stage (September 1, 2010) through November 30, 2013 (Unaudited) Deficit Accumulated Deficit Accumulated Additional Other Accumulated During the Total Common Stock Paid-in Comprehensive From Prior Exploration Stockholders' Shares Amount Capital Income Operations Stage Deficiency Balance August 31, 2011 - Forwarded $ ) $ ) $ ) Stock based compensation for options issued to employees and directors Common stock issued for compensation at $25.25 per share 6 Common stock issued for cash at $6.25 per share 46 Common stock issued for accrued compensation and expenses Common stock issued for cash at $0.625 per share 16 Offering costs ) ) Foreign currency translation ) ) Net loss for the year ended August 31, 2012 ) ) Balance August 31, 2012 ) ) ) Common stock issued for cash at $0.625 per share 54 Offering costs ) ) Common stock issued for accrued compensation and expenses 50 Net loss for the year ended August 31, 2013 ) ) Balance - August 31, 2013 - Forward $ ) $ ) $ ) See accompanying notes to financial statements. F-5 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Statement of Changes in Stockholders’ Deficiency Period from Inception of Exploration Stage (September 1, 2010) through November 30, 2013 (Unaudited) Deficit Accumulated Deficit Accumulated Additional Other Accumulated During the Total Common Stock Paid-in Comprehensive From Prior Exploration Stockholders' Shares Amount Capital Income Operations Stage Deficiency Balance - August 31, 2013 - Forwarded $ ) $ ) $ ) Common stock issued for rounding of shares in reverse stock split 13 Common stock issued for consulting compensation at $0.20 per share Common stock issued for debt settlement at $0.20 per share Stock based compensation for options issued to employees and directors Stock option issued for debt settlement Net loss for the three months ended November 30, 2013 ) ) Balance - November 30, 2013 $ ) $ ) $ ) See accompanying notes to financial statements. F-6 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Statements of Cash Flows (Unaudited) Period from Inception of Exploration Stage (September 1, For the Three Months Ended 2010) through November 30, November 30, Cash flows from operating activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation Forgiveness of debt income ) ) Stock-based finance costs Depreciation expense Foreign currency loss Impairment of goodwill Related party rent expense Gain on sale of subsidiary ) Changes in assets and liabilities: Net VAT receivable ) Prepaid expenses and other current assets Other ) Accounts payable and accrued expenses Net cash used in operating activities ) ) ) Cash flows from investing activities Acquisition of equipment ) Cash received in acquisition Net cash used in investing activities ) Cash flows from financing activities Proceeds from issuance of convertible debentures Proceeds from issuance of common stock Offering costs ) ) Proceeds (payments) related parties - net ) Proceeds from notes payable Net cash provided by financing activities Net increase (decrease) in cash ) 26 Adjustment for change in exchange rate Cash balance, beginning of periods Cash balance, end of periods $ $ $ See accompanying notes to financial statements. F-7 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Statements of Cash Flows (Unaudited) Period from Inception of Exploration Stage (September 1, For the Three Months Ended 2010) through November 30, November 30, Supplementary information: Cash paid for: Interest $ $ $ Income taxes $ $ $ Supplemental disclosures of cash flow information: Non-cash investing activities: Issuance of common shares to acquire Axiom Mexico Cash $ $ $ Net VAT receivable Prepaid expenses and other current assets Security deposit Furniture and equipment Accounts payable and accrued expenses ) Related party payables ) Net liabilities acquired $ $ $ ) Sale of investments in Axiom Mexico Other current assets $ $ $ Net VAT receivable Property and equipment Other Accounts payable and accrued expenses ) Related party payables ) Accumulated other comprehensive income ) Gain on sale of subsidiary $ $ $ ) Non-cash financing activities: Common stock issued for debt $ $ $ Note payable issued for debt Stock option issued for debt Forgiveness related party payables Common stock issued for accrued compensation and expenses See accompanying notes to financial statements. F-8 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Notes to Financial Statements (Unaudited) Note 1 Nature of Business and Basis of Financial Statement Presentation Axiom Oil and Gas Corp. (“Axiom” or the “Company”) was incorporated in Nevada on February 13, 2007 under the name TC Power Management Corp. and originally formed for the purpose of providing consulting services to private and public entities seeking assessment, development and implementation of energy generating solutions. Effective September 1, 2010, the Company changed its business strategy to the business of acquiring and exploring mineral properties. Accordingly, as of September 1, 2010, the Company is considered to be an exploration stage company.On May 10, 2011, the Company filed a Certificate of Amendment to its Articles of Incorporation changing its name to Axiom Gold and Silver Corporation.In addition, the Amendment increased the number of authorized shares of common stock from 100,000,000 to 300,000,000 and authorized the issuance of 10,000,000 preferred shares, the terms of which may be determined by the Board of Directors without the vote of shareholders. Effective November 1, 2010, the Company enacted a four-for-one (4:1) forward stock split. On August 27, 2013, the Company filed a Certificate of Amendment to its Articles of Incorporation and effective October 10, 2013 (i) changed its name to Axiom Oil and Gas Corp. to reflect its new business strategy of acquiring and exploring oil and gas properties; and(ii) enacted a one-for-twenty-five (1:25) reverse stock split.The Company remains an exploration stage company.All share and per share data in these financial statements have been adjusted retroactively to reflect the stock splits. On January 13, 2011, the Company entered into a material definitive agreement with Axiom Minerals de Mexico S.A. de C.V (“Axiom Mexico”) whereby through its wholly owned Mexican subsidiary, Axiom Acquisition Corp, acquired all of the issued and outstanding shares of Axiom Mexico, by the issuance ofeighty thousand (80,000) of its common shares.The shares were issued to the shareholders of Axiom Mexico on a pro rata basis as to their ownership of Axiom Mexico.Axiom Acquisition Corp. merged with and into Axiom Mexico and the separate corporate existence of Axiom Acquisition Corp. ceased.Axiom Mexico, as the surviving corporation in the merger and a wholly-owned subsidiary of the Company continues its existence under its current name and continues to be governed by the laws of the state of Chihuahua, Mexico.This acquisition was accounted for as a basic business combination with the Company as the acquirer of Axiom Mexico. Effective May 31, 2012, the Company sold all the outstanding shares of Axiom Mexico to an unrelated entity for total consideration of $100.The Company recognized a gain of $160,681 on the sale.As a result of the sale, effective that date, all the assets and liabilities of Axiom Mexico were no longer reported in the consolidated balance sheet. F-9 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Notes to Financial Statements (Unaudited) Note 1 Nature of Business and Basis of Financial Statement Presentation (Continued) The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial statement presentation and in accordance with the instructions to Form 10-Q.Accordingly, they do not include all the information and notes necessary for complete financial statement presentation.In the opinion of management, the financial statements contain all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the financial position as of November 30, 2013 and the results of operations and cash flows for the three months ended November 30, 2013 and 2012 and the period from inception of exploration stage (September 1, 2010) through November 30, 2013. Interim results are not necessarily indicative of the results to be expected for a full year. Reference is made to the financial statements of the Company contained in its Annual Report on Form 10-K for the year ended August 31, 2013. Note 2 Going Concern The accompanying financial statements have been prepared on a basis which assumes that the Company will continue as a going concern and which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has no established source of revenue, and has accumulated significant losses and an accumulated deficit during its exploration stage. These circumstances raise substantial doubt about the Company’s ability to continue as a going concern.The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. Management's plans with respect to alleviating the adverse financial conditions that caused substantial doubt about the Company’s ability to continue as a going concern are as follows: In order to implement its business plan, the Company needs to raise additional capital through equity or debt financings or through loans from shareholders or others. The ability of the Company to continue as a going concern is dependent upon its ability to successfully raise additional capital and eventually attain profitable operations. There can be no assurance that the Company will be able to raise additional capital or execute its business strategy. F-10 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Notes to Financial Statements (Unaudited) Note 3 Summary of Significant Accounting Policies Other significant accounting policies are set forth in note 3 of the audited consolidated financial statements included in the Company’s 2013 annual report on Form 10-K Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“US GAAP”) requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Exploration Stage Company – As of September 1, 2010, the Company became an “exploration stage company” as defined in the Securities and Exchange Commission Industry Guide 7, and is subject to compliance with ASC Topic 915 “Development Stage Entities”.For the period from February 13, 2007 (Inception) to August 31, 2010, the Company was a “development stage company” in accordance with ASC Topic 915.Deficits accumulated prior to becoming an “exploration stage company” have been separately presented in the accompanying consolidated balance sheets and consolidated statement of changes in stockholders’ deficiency.To date, the Company’s planned principal operations have not fully commenced. Equity-Based Compensation - The Company accounts for equity based compensation transactions with employees under the provisions of ASC Topic No. 718, “Compensation: Stock Compensation” (“Topic No. 718”). Topic No. 718 requires the recognition of the fair value of equity-based compensation in net income. The fair value of common stock issued for compensation is measured at the market price on the date of grant.The fair value of the Company’s equity instruments, other than common stock, is estimated using a Black-Scholes option valuation model. This model requires the input of highly subjective assumptions and elections including expected stock price volatility and the estimated life of each award. In addition, the calculation of equity-based compensation costs requires that the Company estimate the number of awards that will be forfeited during the vesting period. The fair value of equity-based awards granted to employees is amortized over the vesting period of the award and the Company elected to use the straight-line method for awards granted after the adoption of Topic No. 718. The Company accounts for equity based transactions with non-employees under the provisions of ASC Topic No. 505-50, “Equity-Based Payments to Non-Employees” (“Topic No. 505-50”). Topic No. 505-50 establishes that equity-based payment transactions with non-employees shall be measured at the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measurable. The fair value of common stock issued for payments to non-employees is measured at the market price on the date of grant. The fair value of equity instruments, other than common stock, is estimated using the Black-Scholes option valuation model. In general, the Company recognizes an asset or expense in the same manner as if it was to pay cash for the goods or services instead of paying with or using the equity instrument. F-11 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Notes to Financial Statements (Unaudited) Note 3 Summary of Significant Accounting Policies (Continued) Earnings (Loss) Per Share – Basic earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding during the period.Diluted earnings per share reflects the amount of earnings for the period available to each share of common stock outstanding during the reporting period, while giving effect to all dilutive potential common shares that were outstanding during the period, such as common shares that could result from the potential exercise or conversion of securities into common stock. Recently Issued Accounting Pronouncements - There are several new accounting pronouncements issued or proposed by the FASB. Each of these pronouncements, as applicable, has been or will be adopted by the Company. Management does not believe any of these accounting pronouncements has had or will have a material impact on the Company’s financial position or operating results. Subsequent Events – In accordance with ASC 855 “Subsequent Events” the Company evaluated subsequent events after the balance sheet date. Note 4 Related Party Transactions Accounting and tax services are provided by an accounting firm in which our Chief Financial Officer (“CFO”) provides consulting services. Accounting and tax fees amounted to approximately $7,500 in the three months ended November 30, 2013 and a balance of approximately $70,000 is owed for prior services rendered. The Company is obligated to its CEO, who is also the majority stockholder of the Company, for accrued and unpaid compensation and reimbursable expenses as of November 30, 2013 and August 31, 2013 in the amounts of approximately $135,000 and $120,000, respectively. Compensation and expenses amounted to approximately $34,000 and $40,000 in the three months ended November 30, 2013 and 2012, respectively. F-12 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Notes to Financial Statements (Unaudited) Note 5 Notes Payable On November 9, 2010, we borrowed $10,000 from an unrelated party for working capital purposes. The note is unsecured and was due November 9, 2011 with 8% interest per annum. In April 2011, we borrowed $20,000 from an unrelated party for working capital purposes.The note is unsecured and payable on demand with 8% interest per annum. On December 7, 2012, we borrowed $10,000 from an unrelated party for working capital purposes.The note is unsecured, non-interest bearing and payable on demand. On December 13, 2012, we incurred a $25,000 note payable to our former CEO as part of a mutual release and settlement agreement for accrued and unpaid compensation and reimbursable expenses owed him.The note is unsecured and payable on demand with 7% interest per annum On January 7, 2013, we borrowed $2,000 from an unrelated party for working capital purposes.The note is unsecured and payable on demand with 15% interest per annum. On October 30, 2013, we incurred a $35,000 note payable, due January 31, 2014, in conjunction with a settlement of an outstanding payable (See Note 10).The note is unsecured with interest at 8% per annum. Interest expense in the three months ended November 30, 2013 and 2012 is $1,347 and $598, respectively. Note 6 Convertible Debentures On July 5, 2013, the Board of Directors authorized the issuance of 20% Convertible Redeemable Debentures ("Convertible Debentures") in an aggregate principal amount not exceeding US $250,000.The debentures mature between June 30, 2014 and July 30, 2014 and accrue interest at 20% per annum from the day of initial issuance.As defined in the debenture agreement, the Convertible Debentures, at the option of the holder at any time commencing on December 31, 2013 until maturity, are convertible into shares of common stock of the Company, at a price of $0.25 per share on a post consolidated basis (as to be determined). F-13 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Notes to Financial Statements (Unaudited) Note 6 Convertible Debentures (Continued) On July 9, 2013, we issued a Convertible Debenture to a non-US resident accredited investor pursuant to Regulation S in the amount of $25,000. On August 15, 2013, we issued a Convertible Debenture to a non-US resident accredited investor pursuant to Regulation S in the amount of $5,000. In September, 2013, we issued Convertible Debentures to two non-US resident accredited investors pursuant to Regulation S in the aggregate amount of $35,000. In October, 2013, we issued Convertible Debentures to two non-US resident accredited investors pursuant to Regulation S in the aggregate amount of $15,000. Interest expense amounted to $3,427 in the three months ended November 30, 2013. Note 7 Stockholders’ Deficiency The Company is authorized to issue 300,000,000 shares of common stock with a par value of $0.001 and 10,000,000 shares of preferred stock with a par value of $0.001.Our Board of Directors has the authority to set the terms of any class of preferred shares through an issuance of a certificate of designation without receiving further shareholder approval.We have reserved 3,000,000 and 280,000 common shares for issuance under our 2013 and 2010 Stock Option Plans.In the period ended August 31, 2007, the Company sold 800,000 shares of common stock for cash of $500. In the year ended August 31, 2008, the Company sold 179,336 shares of its common stock for cash of $112,085. There were no equity transactions in the years ended August 31, 2010 and 2009. Effective November 1, 2010, the Company enacted a four-for-one (4:1) forward stock split. Effective October 10, 2013, the Company enacted a one-for-twenty-five (1:25) reverse stock split. All share and per share data in these financial statements have been adjusted retroactively to reflect the stock splits. Pursuant to a compensation agreement with a former Director, effective October 4, 2011 and 2010, the Company granted a stock award in the amount of 6,000 shares of Company common stock, an aggregate of 12,000 shares valued at $189,000. Pursuant to the acquisition agreement with Axiom Mexico on January 13, 2011, the Company issued eighty thousand (80,000) of its common shares to the shareholders of Axiom Mexico. The shares were valued at $500,000 ($6.25 per share) which represents the fair value on that date. F-14 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Notes to Financial Statements (Unaudited) Note 7 Stockholders’ Deficiency (Continued) Pursuant to a compensation agreement with our Director – Business Development (Current CEO), effective January 20, 2011, the Company granted a stock option award for the purchase of 12,000 shares of Company common stock at an exercise price of $6.25 per share. The fair value of our common stock at date of grant was $17.50.The fair value of the option, $186,197, was calculated using the Black-Scholes pricing model. The option vested as follows: 6,000 shares immediately and 6,000 shares on January 20, 2012; and is exercisable for five years from the date of issuance. The fair value of the option was charged to operations as share-based expense over the vesting period. Pursuant to a compensation agreement with our former CEO, effective January 24, 2011, the Company issued 4,000 shares of common stock valued at $75,000 ($18.75 per share). In January and February 2011, the Company sold 13,200 shares of common stock at $6.25 per share for gross proceeds of $82,500 to five non-US accredited investors pursuant to Regulation S.The Company incurred offering costs of $2,500 pursuant to an escrow agreement. In April and May 2011, the Company sold 64,000 shares of common stock at $6.25 per share for gross proceeds of $400,000 to three non-US accredited investors pursuant to Regulations S and one US accredited investor pursuant to Regulation D. In June and July 2011, we sold 95,760 shares of common stock at $6.25 per share for gross proceeds of $598,500 to six non-US accredited investors pursuant to Regulations S and three US accredited investors pursuant to Regulation D. In addition, we incurred offering costs of $94,350 (10% of gross proceeds) on all sales pursuant to Regulation S. In July 2011, we issued 10,000 shares of common stock for investor relations services.The shares were valued at $487,500, the fair value at date of grant, and such amount was charged to operations as share-based expense at that date. In December 2011, we received gross proceeds of $285,904 from the sale of 45,745 shares of common stock at $6.25 per share to one non-U.S. investor pursuant to Regulation S. Effective August 16, 2012, our current CEO converted $212,218 of accrued and unpaid compensation and reimbursable expenses owed him into 8,488,720 shares of common stock at $0.025 per share. The fair value of the stock on that date was $0.75 per share and we incurred a charge for share based finance costs of $6,154,322 in the year ended August 31, 2012. In August 2012, we initiated an offering of up to a total of 480,000 shares of common stock and 48,000 warrants to purchase shares of common stock (collectively the “Units”).The Units are being offered at US $0.625 per Unit for an aggregate purchase price of US $300,000.The warrants are exercisable for a two year period at US $0.875 per share. Offering costs are 10% of the gross proceeds received plus warrants equal to 10% of the warrant equity for sales to non-US investors pursuant to Regulation S. There are no offering costs for sales to US investors pursuant to Regulation D. F-15 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Notes to Financial Statements (Unaudited) Note 7 Stockholders’ Deficiency (Continued) In August 2012, we received gross proceeds of $10,000 from the sale of 16,000 Units at $0.625 per Unit which included 16,000 shares of common stock and warrants to purchase 1,600 shares of common stock at $0.875 per share to a non-US accredited investor pursuant to Regulation S.We incurred offering costs of $1,000 (10% of gross proceeds) plus warrants to purchase 1,143 shares of common stock at $0.875 per share. In September 2012, we received gross proceeds of $33,750 from the sale of 54,000 Units at $0.625 per Unit which included 54,000 shares of common stock and warrants to purchase 5,400 shares of common stock at $0.875 per share to three non-US accredited investors pursuant to Regulation S.We incurred offering costs of $3,375 plus warrants to purchase 3,857 shares of common stock at $0.875 per share In December 2012, our former CEO converted $157,500 of accrued and unpaid compensation and reimbursable expenses owed him into 50,000 shares of Company common stock valued at $132,500 and a $25,000 promissory note. Effective October 16, 2013, we issued a consultant a total of 700,000 shares of Company common stock valued at $140,000, $0.20 per share being the fair value on the effective date, as compensation under the related agreement (see Note 9). Effective October 30, 2013, we settled an outstanding payable in the amount of approximately $124,000 through the issuance of an 8% promissory note in the amount of $35,000 due January 31, 2014 and 200,000 shares of our common stock with an agreed upon value of $0.01 per share. The fair value of the common stock on the effective date is $0.20 per share and the $40,000 value of the shares offset the payable balance.The remainder of the payable balance of $48,844 is recorded as forgivness of debt income in the three months ended November 30, 2013. Effective October 31, 2013, the Company granted a stock option award for the purchase of 500,000 shares of Company common stock at an exercise price of $0.25 per share. The fair value of our common stock at date of grant was $0.20.The fair value of the option, $52,392, was calculated using the Black-Scholes pricing model. The option vests over an 18 month period as follows: 200,000 shares immediately and 100,000 shares each on May 1, 2014, November 1, 2014 and May 1, 2015; and is exercisable for five years from the date of issuance. The fair value of the option is charged to operations as share-based expense over the vesting period.The expense recorded in the three months ended November 30, 2013 is $24,159. F-16 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Notes to Financial Statements (Unaudited) Note 7 Stockholders’ Deficiency (Continued) Effective October 31, 2013, the Company granted a stock option award for the purchase of 33,000 shares of Company common stock at an exercise price of $0.25 per share to a former director in settlement of $8,348 owed for past services. The fair value of our common stock at date of grant was $0.20.The fair value of the option, $3,462, was calculated using the Black-Scholes pricing model. The option is fully vested and is exercisable for five years from the date of issuance. The fair value of the option offset the payable balance and the remainder of $4,886 is recorded as forgiveness of debt income in the three months ended November 30, 2013. Effective November 1, 2013, the Company granted a stock option award for the purchase of 300,000 shares of Company common stock at an exercise price of $0.25 per share. The fair value of our common stock at date of grant was $0.20.The fair value of the option, $31,468, was calculated using the Black-Scholes pricing model. The option vests over an 18 month period as follows: 150,000 shares immediately and 50,000 shares each on May 1, 2014, November 1, 2014 and May 1, 2015; and is exercisable for five years from the date of issuance. The fair value of the option is charged to operations as share-based expense over the vesting period.The expense recorded in the three months ended November 30, 2013 is $14,510. Effective November 1, 2013, the Company granted a stock option award for the purchase of 150,000 shares of Company common stock at an exercise price of $0.25 per share. The fair value of our common stock at date of grant was $0.20.The fair value of the option, $15,734, was calculated using the Black-Scholes pricing model. The option vests over an 18 month period as follows: 75,000 shares immediately and 25,000 shares each on May 1, 2014, November 1, 2014 and May 1, 2015; and is exercisable for five years from the date of issuance. The fair value of the option is charged to operations as share-based expense over the vesting period.The expense recorded in the three months ended November 30, 2013 is $7,255. F-17 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Notes to Financial Statements (Unaudited) Note 7 Stockholders’ Deficiency (Continued) Warrant activity for the three months ended November 30, 2013 and the year ended August 31, 2013 is as follows: November 30, 2013 (Unaudited) Shares Weighted- Average Exercise Price Weighted- Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at beginning of period $ Granted/Sold Expired/Cancelled Forfeited Exercised Outstanding and exercisable at November 30, 2013 $ 0.79 Years $ August 31, 2013 Shares Weighted- Average Exercise Price Weighted- Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at beginning of period $ Granted/Sold $ Expired/Cancelled Forfeited Exercised Outstanding and exercisable at August 31, 2013 $ 1.04 Years $ F-18 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Notes to Financial Statements (Unaudited) Note 7 Stockholders’ Deficiency (Continued) The fair value of the warrants, an aggregate of $1,848 for the year ended August 31, 2013 is estimated on the date of grant using the Black-Scholes pricing model. The following weighted-average assumptions were made in estimating fair value of the warrants and options: Year Ended August 31, Three Months Ended November 30, Dividend Yield % % % Risk-Free Interest Rate % % % Expected Life 2.0 Years 5.0 Years 2.0 Years Expected Volatility % % % 2013 Stock Option Plan On October 24, 2013, the Board of Directors authorized the implementation of the 2013 Employee and Consultant Stock Option Plan (the "2013 Option Plan"). The 2013 Option Plan is intended to provide an incentive to our executive personnel, directors, key employees or consultants who are responsible for or contribute to our management, growth and/or profitability. The purpose of granting options to such persons under the Plan is to attract them to consider employment with, or service to, us, to encourage their continued employment or service, and to give them incentive to provide their best efforts to us for purposes of enhancing shareholder value. A total of up to 3,000,000 shares of our common stock have been reserved for the 2013 Option Plan. The options can be issued at a strike price set at up to a 10% discount to market.As of November 30, 2013, 2,017,000 shares of common stock are available for issuance under the 2013 Option Plan. 2010 Stock Option Plan The 2010 Stock Option Plan ("2010 Plan"), adopted by the Board of Directors on January 31, 2011, is intended to provide an incentive to our executive officers, directors, employees, independent contractors or agents who are responsible for or contribute to our management, growth and/or profitability. The purpose of granting options to such persons under the 2010 Plan is to attract them to consider employment with, or service to, us, to encourage their continued employment or service, and to give them incentive to provide their best efforts to us for purposes of enhancing shareholder value. A total of up to 280,000 shares of our common stock have been reserved for the implementation of the 2010 Plan, either through the issuance of options to eligible persons in the form of incentive stock options or non-statutory options which are subject to restricted property treatment under Section 83 of the Internal Revenue Code. Whenever practical, the 2010 Plan is to be administered by a committee of not less than two members of the Board of Directors appointed by the full Board, and the 2010 Plan has a term of ten years, unless sooner terminated by the Board. As of November 30, 2013, 268,000 shares of common stock are available for issuance under the 2010 Plan. F-19 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Notes to Financial Statements (Unaudited) Note 7 Stockholders’ Deficiency (Continued) The following table summarizes options transactions under the 2013 and 2010 Stock Option Plans for the periods. For the Three Months Ended November 30, 2013 (Unaudited) Shares Weighted- Average Exercise Price Weighted- Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at beginning - of period $ Granted/Sold $ Expired/Cancelled Forfeited Exercised Outstanding at November 30, 2013 $ 4.89 Years $ Exercisable at November 30, 2013 $ 4.85 Years $ For the Year Ended August 31, 2013 Shares Weighted- Average Exercise Price Weighted- Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at beginning of period $ Granted/Sold Expired/Cancelled Forfeited Exercised Outstanding at August 31, 2012 $ 2.39 Years $ Exercisable at August 31, 2012 $ 2.39 Years $ F-20 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Notes to Financial Statements (Unaudited) Note 7 Stockholders’ Deficiency (Continued) The weighted-average grant-date fair value of options granted during the three months ended November 30, 2013 was $0.10.No options were exercised during the period. Summary of non-vested options as of and for the three months ended November 30, 2013 is as follows: Weighted- Average Grant-Date Non-Vested Options Shares Fair Value Non-vested at beginning of period $ Granted $ Vested ) $ Forfeited $ Non-vested at November 30, 2013 (Unaudited) $ F-21 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Notes to Financial Statements (Unaudited) Note 8 Income Taxes Net deferred tax assets and liabilities consist of the following components: November 30, August 31, (Unaudited) Deferred tax assets: Pre-operating costs $ $ Equity-based payments Net operating loss carryforward Valuation allowance ) ) Net deferred tax assets $ $ The income tax provision differs from the amount of income tax determined by applying the U.S. federal and state income tax rates of 39% to pretax income from continuing operations for the three months ended November 30, 2013 and 2012 due to changes in the valuation allowance. Based upon historical net losses and the Company being in the exploration stage, management believes that it is not more likely than not that the deferred tax assets will be realized and has provided a valuation allowance of 100% of the deferred tax asset.The valuation allowance increased by approximately $64,000 and $115,000 in the three months ended November 30, 2013 and the year ended August 31, 2013, respectively. Note 9 Commitments Compensation Agreements On January 14, 2011 we entered into an agreement with Robert Knight pursuant to which in return for serving as Director – Business Development (a non-executive position), Mr. Knight received $7,500 per month and options to purchase 12,000 shares of our common stock exercisable at $6.25 per share. The options vested over a one year period and expire 5 years from the date of the grant. The initial term of the agreement was for a one year period.On May 18, 2012, upon the resignations of certain officers and directors, the Company appointed Mr. Knight, CEO, CFO, Secretary and a Director. Compensation remains at $7,500 per month on a month to month basis. Pursuant to indemnification agreements, subject to the exceptions and limitations provided therein, the Company has agreed to hold harmless and indemnify all its officers and directors to the fullest extent permitted by law against any and all liabilities and expenses in connection with any proceeding to which such director or officer was, is or becomes a party, arising out of his services as an officer, director, employee, agent or fiduciary of the Company or its subsidiaries. F-22 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Notes to Financial Statements (Unaudited) Note 9 Commitments (Continued) Pooling Agreement Effective January 13, 2011, certain shareholders (the “Shareholders”) owning approximately 772,000 shares of Company common stock entered into a share pooling agreement. Terms of the agreement are summarized as follows: 1.Voting Rights During the term of the pooling agreement, each shareholder may exercise all voting rights attached to such shareholder’s shares, except that: (a)Shareholder A and B hereby grant to Shareholders C, D, E and F the right and title to vote all of Shareholder A and B’s shares for the exclusive purpose to elect as many members of the board of directors, as necessary to have Shareholders C, D, E and F elect 51% of such Board of Directors; and (b)Shareholders C, D, E and F hereby grant to Shareholder A and B the right and title to vote all of Shareholders C, D, E and F’s shares for the exclusive purpose to elect as many members of the board of directors, as necessary to have Shareholder A and B elect a maximum 49% of such Board of Directors. Each of the Shareholders understand that the election of directors may be outside of the control of the other Shareholders hereto depending on the number of shares held by persons not party to this pooling agreement and how such persons vote those shares. F-23 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Notes to Financial Statements (Unaudited) Note 9 Commitments (Continued) 2.Release from Pooling Arrangement While the shares are subject to the pooling arrangement, the Shareholders to the pooling agreement shall not assign, deal with, pledge, sell, trade or transfer in any manner whatsoever, or agree to do so in the future, any of the shares or any beneficial interest in them, except as set out in this Section.Except in respect of the following, the Company shall not effect or acknowledge any transfer, trade, pledge, mortgage, lien, assignment, declaration of trust or any other documents evidencing a change in the legal or beneficial ownership of or interest in the shares.Any shares sold shall be executed as agreed upon by the Shareholders but the release of shares from the pooling arrangement will be on a pro rata basis.A Shareholder may elect not to participate in the sale of shares.The sale of the shares is not cumulative and at the end of each period described below shares not sold will not carry forward into the next period: (a) During the first twelve months from the date of this Agreement no shares will be released from the pooling agreement. (b) Following the initial 1 year hold period, the Shareholders will agree, from time to time, based on market conditions to liquidate part of the position held on the pooling arrangement;and (c) At the end of the 36 month of the pooling arrangement, all of the remaining shares shall be released from the pooling arrangement. Notwithstanding the foregoing, the Shares shall be released from pooling arrangement and delivered to the Shareholders if a takeover bid has been accepted by the majority of the outstanding shares in a Shareholders Meeting of the Company such that the purchaser under the takeover bid is entitled to force a sale by all shareholders of the Company. Lease Agreements In February 2011, we entered into a one year lease for administrative office space in Oro Valley, Arizona. The lease was effective through February 29, 2012 ata cost of $900 per month.Currently we lease the facility on a month to month basis at a cost of $125 per month. Rent expense for the three months ended November 30, 2013 and 2012 amounted to $400 and $500, respectively. F-24 AXIOM OIL AND GAS CORP. (An Exploration Stage Company) Notes to Financial Statements (Unaudited) Note 9 Commitments (Continued) Effective October 16, 2013, we entered into a consulting agreement for assistance in certain business and corporate matters, such as strategic and business plans, expansion of the Company's shareholder base and financing alternatives. The term of the agreement is for a period of 90 days from the effective date. We issued the consultant a total of 700,000 shares of Company common stock valued at $140,000, the fair value on the effective date, as compensation under the agreement. Effective October 17, 2013, we entered into a definitive agreement with American Midwest Oil and Gas Corp. ("AMOG") to participate, through a joint venture, in the exploration and development of certain oil and gas wells located in Montana that are currently held by AMOG. The agreement is pending the Company's full due diligence on the AMOG assets, which is to be completed within 60 days of the execution of the agreement. Upon completion of due diligence and acceptance by the Company, both parties will enter into a Participation Agreement, whereby, in general the Company will participate on a 1/3 for 1/4 through to the tanks basis such that we will have a 100% working interest and a 75% net revenue interest after payment of royalties and taxes. Both the Company and AMOG will share in the operating expenses on a 75%/25% basis. On October 25, 2013, we entered into a Farmout Agreement with AMOG. This is a related party transaction as our majority shareholder and sole director and officer, at that date, is also an affiliate of AMOG. The Farmout Agreement gives us the right to drill a well, and potentially additional wells, on the land underlying leases held by AMOG as defined in the agreement. Note 10 Forgiveness of Debt Income In the three months ended November 30, 2013, we settled approximately $156,000 in payables through the issuance of notes payable ($35,000), common stock ($40,000) and a stock option ($3,462) resulting in $77,480 in forgiveness of debt income (See Notes 5 and 7). Note 11 Subsequent Events On December 10, 2013, we issued a Convertible Debenture to a non-US resident accredited investor pursuant to Regulation S in the amount of $20,000. On January 13, 2014, we issued a convertible debenture to a non-US resident accredited investor pursuant to Regulation S in the amount of $5,000. On January 13, 2014, the pooling agreement expired (See Note 9). F-25 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Critical Accounting Policies and Estimates. Our Management's Discussion and Analysis of Financial Condition and Results of Operations section discusses our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, accrued expenses, financing operations, and contingencies and litigation. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The most significant accounting estimates inherent in the preparation of our financial statements include estimates as to the appropriate carrying value of certain assets and liabilities which are not readily apparent from other sources. Equity-Based Compensation - We account for equity based compensation transactions with employees under the provisions of ASC Topic No. 718, “Compensation: Stock Compensation” (“Topic No. 718”). Topic No. 718 requires the recognition of the fair value of equity-based compensation in net income. The fair value of common stock issued for compensation is measured at the market price on the date of grant.The fair value of our equity instruments, other than common stock, is estimated using a Black-Scholes option valuation model. This model requires the input of highly subjective assumptions and elections including expected stock price volatility and the estimated life of each award. In addition, the calculation of equity-based compensation costs requires that we estimate the number of awards that will be forfeited during the vesting period. The fair value of equity-based awards granted to employees is amortized over the vesting period of the award, and we elected to use the straight-line method for awards granted after the adoption of Topic No. 718. We account for equity based transactions with non-employees under the provisions of ASC Topic No. 505-50, “Equity-Based Payments to Non-Employees” (“Topic No. 505-50”). Topic No. 505-50 establishes that equity-based payment transactions with non-employees shall be measured at the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measurable. The fair value of common stock issued for payments to non-employees is measured at the market price on the date of grant. The fair value of equity instruments, other than common stock, is estimated using the Black-Scholes option valuation model. In general, we recognize an asset or expense in the same manner as if we were to pay cash for the goods or services instead of paying with or using the equity instrument. Other accounting policies are described in the notes to the financial statements included in this Quarterly Report and our Annual Report for the year ended August 31, 2013.The following discussion of our financial condition and results of operations should be read in conjunction with our audited financial statements for the year ended August 31, 2013. Overview.We were incorporated in the State of Nevada on February 13, 2007, under the name TC Power Management Corp. We are in the exploration stage of our business and have not generated any revenues.We abandoned our previous business of providing consulting services to private and public entities seeking assessment, development, and implementation of energy generating solutions. We changed our planned business activities to the exploration and development of precious metals properties. 2 On January 13, 2011, we entered into a material definitive agreement to acquire all of the shares of Axiom Minerals de Mexico S.A. de C.V (“Axiom Mexico”) and on May 10, 2011 we changed our name to Axiom Gold and Silver Corporation.There were no material relationships between Axiom Gold and Silver, its officers and director or its affiliates and any of the shareholders of Axiom Mexico, other than in respect to the material definitive agreement and the pooling agreement described herein.The agreement called for Axiom Gold and Silver, through its wholly owned Mexican subsidiary, Axiom Acquisition Corp, to acquire all of the issued and outstanding shares of Axiom Mexico, by the issuance ofeighty thousand (80,000) common shares of Axiom Gold and Silver.The shares were issued to the shareholders of Axiom Mexico on a pro rata basis as to their ownership of Axiom Mexico.Axiom Acquisition Corp. merged with and into Axiom Mexico and the separate corporate existence of Axiom Acquisition Corp. ceased to exist.On May 31, 2012 we sold all of our interest in Axiom Mexico to an unrelated third party for $100 releasing us from any liabilities in Axiom Mexico. On August 20, 2012, we entered into an option agreement to acquire 13 Fico claims located near Mt. Morrison in the Yukon Territory (the “Fico Claims”) for an aggregate amount of two hundred and fifty thousand Canadian Dollars ($250,000 CAD) as follows: (a) $15,000 CAD payable six months after the signing of the agreement, February 20, 2013; (b) $25,000 CAD payable twelve months after signing, August 20, 2013; (c) $60,000 CAD payable twenty-four months after signing, August 20, 2014; (d) $150,000 CAD payable thirty-six months after signing, August 20, 2015. We agreed to make the minimum work commitments on the Fico Claims as follows: (a) $100,000 CAD each in the first and second year of the agreement; (b) $250,000 CAD in the third year of the agreement. The option agreement is subject to a 2% net smelter return royalty. In February 2013 we abandoned the Fico claims. We now plan to focus our business strategy on the exploration and development of oil and gas leases, mainly in the United States of America.On October 10, 2013 we changed our name to Axiom Oil and Gas Corp. On October 25, 2013, we entered into a Farmout Agreement with American Midwest Oil and Gas Corp. (“AMOG”). This is a related party transaction as our majority shareholder and two of our directors, Robert Knight (also an officer) and Ryan Kerr, are also affiliates of AMOG. AMOG has leases (the “Leases”) to explore and develop approximately 14,600 net mineral acres of land located in Toole County, Montana, of which AMOG’s net acres amount to approximately 8,000 acres.We have agreed to start drilling a well on the land underlying Leases on or by June 1, 2014 (the “Initial Earning Well”).If we drill the Initial Earning Well to a depth of at least 3,300 feet and ● the Initial Earning Well is capable of producing more than 200 barrels (or 200 Mcf) of hydrocarbons over the first 30 days of production (“Paying Quantities”), AMOG will assign us a 75% working interest (60% net revenue interest) in the Earned Acreage (wells in Toole County are subject to 40 acre spacing) applicable to the Initial Earning Well; and ● the Initial Earning Well is not capable of producing Paying Quantities, AMOG will not assign us any interest in the Earned Acreage applicable to the Initial Earning Well, but will assign a 100% interest in its interest in the wellbore and the associated hydrocarbon production (only insofar as to the quarter quarter section on which the well bottomhole is located). 3 If the Initial Earning Well is drilled to a depth of at least 3,300 feet by June 1, 2014, then we shall have the option to drill additional earning wells.Such option shall expire if more than six months elapse between the release of the drilling rig on the prior well and commencement of spudding operations on the next well, provided that any additional well drilled on Earned Acreage shall not count in determining this extension.If we drill any such additional earning well to a depth of at least 3,300 feet and ● the additional earning well is capable of producing in Paying Quantities, AMOG will assign us a 75% working interest (60% net revenue interest) in the Earned Acreage applicable to that well; and ● the additional earning well is not capable of producing in Paying Quantities, AMOG will not assign us any interest in the Earned Acreage applicable to that well, but will assign a 100% interest in its interest in the wellbore and the associated hydrocarbon production (only insofar as to the quarter quarter section on which the well bottomhole is located). If we complete ten earning wells in Paying Quantities, we can exercise (within 60 days of the date that it is determined that the tenth well is capable of producing in Paying Quantities) an option to acquire 50% of AMOG’s interest in all the land underlying the Leases for $100 per net mineral acre. We anticipate that it will cost approximately $650,000 to drill our first well in the leases we are subject to in the farm out agreement.We do not, currently, have funds available to drill such a well and we are not in negotiations with anyone to acquire such funds.We have until June 1, 2014 to raise the necessary funds.If we do not raise the funds, then the farm out agreement will be cancelled. If we were successful in raising the necessary funds to drill and complete the first well, and such well produced commercial quantities of oil and gas, we still may not be able to raise additional funds for the second well.If we fail to raise additional funds (assuming the first well is completed on time) the farm out agreement would be cancelled and we would have no further rights under that agreement.We would, however, maintain our working interest and net revenue interest in the completed well. Operating Agreement The Farmout Agreement deems an Operating Agreement between us and AMOG to be effective as of the date of signing. The Operating Agreement is the standard American Association of Land Man Form 610 – 1989 Model Form Operating Agreement. Our plan of operation is forward looking, and we may never begin operations. Plan of Operations Since the sale of Axiom Mexico and the abandonment of the Fico claims, our current business plan is to acquire oil and gas leases located in the United States of America. Our proposed principal product is the production of hydrocarbons.In order to commence the exploration and development of oil and gas leases, we will need to accomplish the following milestones: 1.Acquire and Begin Exploration of Oil and Gas Leases. We will need to raise additional funds or issue shares to pay for the cost of acquisition and exploration of any oil and gas leases. 2.Hire Qualified Staff. We will need to hire qualified people to execute our business plan to explore for hydrocarbons. We will need to raise additional funds to attract qualified people to our Company.We currently have one full time and one part time employee, and we do not intend to hire additional employees at this time. 4 If the necessary funds are raised to drill a well in Toole County we will work closely with American Midwest Oil and Gas Corp. to identify the location of the first well.American Midwest Oil and Gas is the operator, so they will contract all of the necessary contractors to drill and complete a well.Our function, initially, will be to provide capital for the project. Competition We compete with other oil and gas companies in connection with the acquisition of oil and gas leases and in connection with the recruitment and retention of qualified employees.Many of these companies are much larger than us, have greater financial resources and have been in the oil and gas business much longer than we have.As such, these competitors may be in a better position through size, finances and experience to acquire suitable exploration properties.We may not be able to compete against these companies in acquiring new leases and/or qualified people to work on any of our leases. There is significant competition for the limited number of oil and gas lease opportunities available and, as a result, we may be unable to continue to acquire attractive oil and gas leases on terms we consider acceptable. Given the size of the world market for oil and gas relative to individual producers and consumers of oil and gas, we believe that no single company has sufficient market influence to significantly affect the price or supply of oil and gas in the world market. Governmental Regulations Our business is subject to various levels of government controls and regulations, which are supplemented and revised from time to time. Any hydrocarbon exploration activity conducted by us requires permits from governmental authorities.The various levels of government controls and regulations address, among other things, the environmental impact of oil and gas operations and establish requirements for the abandoning wells after operations have ceased. With respect to the regulation of oil and gas production, legislation and regulations in various jurisdictions establish performance standards, air and water quality emission standards and other design or operational requirements for various components of operations, including health and safety standards. Legislation and regulations also establish requirements for decommissioning, reclamation and rehabilitation of oil and gas operations following the cessation of operations, and may require that some former oil and gas leases be managed for long periods of time. In addition, in certain jurisdictions, we may be subject to foreign investment controls and regulations governing our ability to remit earnings abroad. The need to comply with applicable laws, regulations and permits will increase the cost of operation and may delay exploration. All permits required for the conduct of oil and gas operations, including the construction of production facilities, may not be obtainable, which would have an adverse effect on any oil and gas project we might undertake. Additionally, failure to comply with applicable laws, regulations and permitting requirements may result in enforcement actions, including orders issued by regulatory or judicial authorities causing exploration to cease or be curtailed.Parties engaged in oil and gas operations may be required to compensate those suffering loss or damage by reason of the activities and may have civil or criminal fines or penalties imposed for violations of applicable laws or regulations. Amendments to current governmental laws and regulations affecting oil and gas companies, or the more stringent application thereof, could adversely affect our operations. The extent of any future changes to governmental laws and regulations cannot be predicted or quantified. Generally, new laws and regulations result in increased compliance costs, including costs for obtaining permits, delays or fines resulting from loss of permits or failure to comply with the new requirements. 5 Compliance with Environmental Laws Any future oil and gas operations are subject to extensive laws and regulations governing the protection of the environment, waste disposal, worker safety, and protection of endangered and protected species. We have made, and expect to make in the future, significant expenditures to comply with such laws and regulations. Future changes in applicable laws, regulations and permits or changes in their enforcement or regulatory interpretation could have an adverse impact on our financial condition or results of operations.In the event that we make mineral hydrocarbon discovery and decide to proceed to production, the costs and delays associated with compliance with these laws and regulations could stop us from proceeding with a project or the operation or increase the costs of improvement or production. Employees We currently have two employees working for us, our CEO and our CFO. All oil and gas exploration and operations will be contracted out to third parties.In the event that our exploration projects are successful and warrant putting any of our leases into production, such operations may also be contracted out to third parties.We rely on management to handle all matters related to business development and business operations. For the three months ended November 30, 2013, as compared to the three months ended November 30, 2012. Results of Operations Revenues. Since inception, we have yet to generate any revenues from our business operations.Our ability to generate revenues has been significantly hindered by our lack of capital. We hope to generate revenues as we implement our business plan. Operating Expenses. For the three months ended November 30, 2013, our total operating expenses were $280,959, as compared to total operating expenses of $62,514 for the three months ended November 30, 2012, an increase of $218,445. Our total operating expenses consist primarily of compensation, legal expenses, accounting expenses and stock based compensation related to being a public company. The increase in operating expenses in the three months ended November 30, 2013, primarily results from stock based compensation we incurred through the issuance of stock to a consultant ($140,000) and the issuance of stock options to our officers and directors ($45,924). We expect that we will continue to incur significant legal and accounting expenses related to being a public company. Other Income (Expenses). For the three months ended November 30, 2013, we have other income of $72,706, which consists of $77,480 of forgiveness of debt income net of $4,774 of interest expense. For the three months ended November 30, 2012, we had interest expense of $598. Net Loss.For the three months ended November 30, 2013, our net loss was $208,253, as compared to the three months ended November 30, 2012, in which our net loss was $63,112.We expect to continue to incur net losses for the foreseeable future and until we generate significant revenues. 6 Liquidity and Capital Resources We had cash of $3,260 as of November 30, 2013 and total assets of $4,660 as of that date. As of August 31, 2013, we had cash of $362 and total assets of $1,762. We are seeking to raise additional funds to meet our working capital needs principally through the sales of our securities.In the three months ended November 30, 2013, we received $50,000 in financing through the issuance of convertible debentures to four non-US resident accredited investors.Additionally, in December 2013 and January 2014, we received a total of $25,000 in financing through the issuance of convertible debentures to two non-US resident accredited investors. Additional funding has not been secured and no assurance may be given that we will be able to raise additional funds. As of November 30, 2013, our total liabilities were $589,304 comprised of $407,304 in accounts payable and accrued expenses (including, $135,000 owed to our CEO/President, for accrued compensation and expenses), $102,000 in notes payable to non-affiliates and $80,000 in convertible debentures. As of August 31, 2013, our total liabilities were $607,539 comprised of $510,539 in accounts payable and accrued expenses (including, $120,000 owed to our current CEO for accrued compensation and expenses), $67,000 in notes payable to non-affiliates and $30,000 in convertible debentures. At inception, we sold 800,000 shares of common stock to our officers and director for $500 in cash. In 2008, we sold an additional 179,336 shares of common stock through our public offering for proceeds of $112,085. We have used the proceeds from the cash raised in that offering to pay the legal and accounting costs of being a public company. For the year ended August 31, 2011, we sold 172,960 shares of common stock through our public offering for gross proceeds of $1,081,000.We recorded $96,850 of costs related to the offering.We used the proceeds from this offering for general working capital to pay the costs of operations. In December 2011, we received gross proceeds of $285,904 from the sale of 45,745 shares of common stock at $6.25 per share to one non-U.S. investor pursuant to Regulation S. Effective August 16, 2012, our current CEO converted $212,218 of accrued and unpaid compensation and reimbursable expenses owed him into 8,488,720 shares of common stock at $0.75 per share. We incurred a charge for share based finance costs of $6,154,322 in the year ended August 31, 2012. In August 2012, we received gross proceeds of $10,000 from the sale of 16,000 Units at $0.625 per Unit which included 16,000 shares of common stock and warrants to purchase 1,600 shares of common stock at $0.875 per share to a non-US accredited investor pursuant to Regulation S.We incurred offering costs of $1,000 (10% of gross proceeds) plus warrants to purchase 1,143 shares of common stock at $0.875 per share. In September 2012, we received gross proceeds of $33,750 from the sale of 54,000 Units at $0.625 per Unit which included 54,000 shares of common stock and warrants to purchase 5,400 shares of common stock at $0.875 per share to three non-US accredited investors pursuant to Regulation S.We incurred offering costs of $3,375 (10% of gross proceeds) plus warrants to purchase 3,857 shares of common stock at $0.875 per share. In July and August 2013 we received $30,000 through the sale of convertible debentures to two non-US accredited investors pursuant to Regulation S.The debentures are due and payable between June 30, 2014 and July 30, 2013 and carry an interest rate of 20% per annum and are convertible at $.25 per share any time after December 31, 2013 on a post consolidated basis. 7 In September 2013 we received $35,000 through the sale of convertible debentures to two non-US accredited investors pursuant to Regulation S.The debentures are due and payable between June 30, 2014 and July 30, 2014, and carry an interest rate of 20% per annum and are convertible at $.25 per share any time after December 31, 2013 on a post consolidated basis. In October, 2013, we received $15,000 through the sale of convertible debentures to two non-US resident accredited investors pursuant to Regulation S. The debentures are due and payable June 30, 2014 and carry an interest rate of 20% per annum and are convertible at $.25 per share any time after December 31, 2013 on a post consolidated basis. Effective October 16, 2013, we entered into a consulting agreement for assistance in certain business and corporate matters, such as strategic and business plans, expansion of the Company's shareholder base and financing alternatives. The term of the agreement is for a period of 90 days from the effective date. We issued the consultant a total of 700,000 shares of Company common stock valued at $140,000, the fair value on the effective date, as compensation under the agreement. On October 30, 2013, we settled an outstanding payable in the amount of approximately $124,000 through the issuance of an 8% promissory note in the amount of $35,000 due January 31, 2014 and 200,000 shares of our common stock with an agreed upon value of $0.01 per share. In December 2013, we received $20,000 through the sale of a convertible debenture to a non-US accredited investor pursuant to Regulation S.The debenture is due and payable June 30, 2014 and carries an interest rate of 20% per annum and is convertible at $.25 per share any time after December 31, 2013 on a post consolidated basis. In January 2014, we received $5,000 through the sale of a convertible debenture to a non-US accredited investor pursuant to Regulation S.The debenture is due and payable June 30, 2014 and carries an interest rate of 20% per annum and is convertible at $.25 per share at any time after issuance on a post consolidated basis. During fiscal 2014, we expect that our business plan for exploration of oil and gas leases will be a significant cost to us and to complete that plan we will need to raise substantial funds.Furthermore, if we find additional properties for acquisitions that may also require significant capital, not only for the actual acquisition but also for any exploration work that may need to be completed.As well, the legal and accounting costs of being a public company will continue to impact our liquidity and we will need to obtain funds to pay those expenses. Other than the anticipated exploration costs, acquisition costs, increases in legal and accounting costs due to the reporting requirements of being a reporting company, we are not aware of any other known trends, events or uncertainties, which may affect our future liquidity. In the opinion of management, available funds will not satisfy our working capital requirements to operate at our current level of activity for the next twelve months. Our forecast for the period for which our financial resources will be adequate to support our operations involves risks and uncertainties and actual results could fail as a result of a number of factors. In order to implement our business plan in the manner we envision, we will need to raise additional capital.We cannot guaranty that we will be able to raise additional funds. Moreover, in the event that we can raise additional funds, we cannot guaranty that additional funding will be available on favorable terms. In the event that we experience a shortfall in our capital, we hope that our officers, directors and principal shareholders will contribute funds to pay for our expenses to achieve our objectives over the next twelve months.At this time, though, we do not have any arrangement with any of our officers, directors or shareholders to provide any funding for the Company. 8 Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Item 3. Quantitative and Qualitative Disclosures about Market Risk Not applicable. Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures Disclosure controls and procedures are designed to ensure that information required to be disclosed in the reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported, within the time period specified in the SEC's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in the reports filed under the Exchange Act is accumulated and communicated to management, including the Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. As of the end of the period covered by this report, in accordance with Exchange Act Rules 13a-15F and 15d-15F, we carried out an evaluation, under the supervision and with the participation of Robert Knight, our Chief Executive Officer and Frank Lamendola our Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures. Based upon and as of the date of that evaluation, Mr. Knight and Mr. Lamendola concluded that our disclosure controls and procedures are not effective to ensure that information required to be disclosed in our reports filed and submitted under the Exchange Act is recorded, processed, summarized and reported as and when required.The reason we believe our disclosure controls and procedures are not effective is because: 1. Only one independent director; 2. No segregation of duties; 3. No audit committee; and 4. Ineffective controls over financial reporting. Changes in internal controls. There were no changes in our internal control over financial reporting that occurred during the fiscal quarter covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 9 PART II:OTHER INFORMATION Item 1. Legal Proceedings. None. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. In September 2013 we received $35,000 through the sale of convertible debentures to two non-US accredited investors pursuant to Regulation S.The debentures are due and payable between June 30, 2014 and July 30, 2014 and carry an interest rate of 20% per annum and are convertible at $.25 per share any time after December 31, 2013. In October, 2013, we received $15,000 through the sale of convertible debentures to two non-US resident accredited investors pursuant to Regulation S. The debentures are due and payable June 30, 2014 and carry an interest rate of 20% per annum and are convertible at $.25 per share any time after December 31, 2013. Effective October 16, 2013, we entered into a consulting agreement for assistance in certain business and corporate matters, such as strategic and business plans, expansion of the Company's shareholder base and financing alternatives. The term of the agreement is for a period of 90 days from the effective date. We issued the consultant a total of 700,000 shares of Company common stock valued at $140,000, the fair value on the effective date, as compensation under the agreement. On October 30, 2013, we settled an outstanding payable in the amount of approximately $124,000 through the issuance of an 8% promissory note in the amount of $35,000 due January 31, 2014 and 200,000 shares of our common stock with an agreed upon value of $0.01 per share. On December 10, 2013, we received $20,000 through the sale of a convertible debenture to one non-US resident accredited investor pursuant to Regulation S. The debenture is due and payable June 30, 2014 and carries an interest rate of 20% per annum and is convertible at $.25 per share any time after December 31, 2013. On January 13, 2014, we received $5,000 through the sale of a convertible debenture to one non-US resident accredited investor pursuant to Regulation S. The debenture is due and payable June 30, 2014 and carries an interest rate of 20% per annum and is convertible at $.25 per share at any time after issuance. We used the proceeds from the convertible debenture sales for general working capital to pay the costs of operations. Item 3.Defaults Upon Senior Securities None. Item 4.Submission of Matters to Vote of Security Holders None. 10 Item 5.Other Information None. Item 6.Exhibits Certification of Principal Executive Officerpursuant to Rule13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934 Certification of Chief Financial Officer and Acting Principal Accounting Officer pursuant to Rule13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934 Certification of Principal Executive Officer pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer and Acting Principal Accounting Officer, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. Exhibit 101 101.INS - XBRL Instance Document 101.SCH - XBRL Taxonomy Extension Schema Document 101.CAL - XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF - XBRL Taxonomy Extension Definition Linkbase Document 101.LAB - XBRL Taxonomy Extension Label Linkbase Document 101.PRE - XBRL Taxonomy Extension Presentation Linkbase Document SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Axiom Oil and Gas Corp. By: /s/ Robert Knight Robert Knight Its: President, Chief Executive Officer, Director (Principal Executive Officer). Date: January 17, 2014 By: /s/ Frank Lamendola Frank Lamendola Its: Chief Financial Officer, Director (Acting Principal Accounting Officer). Date: January 17, 2014 11
